DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sukhadia et al. (US 9,181,370) in view of Yamashita (2002/0177005) for the same rationale as set forth in the previous Non-Final Office Action filed March 17, 2022.
Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive.
Unexpected results must be established by comparing the claimed invention against the closest prior art.  De Blauwe, 736, F. 2d 699, 705, 222 USPQ at 196 (“[A]n applicant relying on comparative tests to rebut a prima facie case of obviousness must compare his claimed invention to the closest prior art.”); accord In re Merchant, 575 F. 2d 865, 869, 197 USPQ 785, 788 (CCPA 1978).  It is the Board position that applicants have not provided sufficient evidence to rebut the prima facie case of obviousness because (i) the experimental evidence does not include a comparison of the claimed invention against the closest prior art, and (ii) the evidentiary showing is far from being commensurate in scope with the degree of patent protection sought.  In re Kulling, 897 F. 2d 1147, 1149, 14 USPQ 2d 1056m 1058 (Fed. Cir. 1990) (“ ‘[O]bjective evidence of nonobviousness must be commensurate in scope with the claims.’ ”) (quoting In re Lindner, 457 F. 2d, 506, 508, 173 USPQ 356, 358 (CCPA 1972);  In re dill, 604 F. 2d 1356, 1361, 202 USPQ 805, 808 (CCPA 1979) (“The evidence presented to rebut a prima facie case of obviousness must be commensurate in scope with the claims to which it pertains.”).
Applicant’s showing of reversed comonomer incorporation of Example 8 vs Comparative Example 7 is noted; however, the showing of unexpected result is deficient.  First of all, the showing is limited to one binary catalyst composition wherein catalyst component A is limited to a single Metallocene 1, apparently Metallocene 1 does not represent the whole scope of catalyst component A of the instant claims, i.e., such a showing is not commensurate to the scope of the instant claims.  Second, the showing of the unexpected result should be over the best mode (Examples) of Sukhadia.  Thirdly, the “unexpected result” is the very purpose of Sukhadia invention which is the expected results.
	Due to the lack of showing of criticality and unexpected results over the cited prior art, the rejections under 35 U.S.C. 103 as being unpatentable over Sukhadia et al. (US 9,181,370) in view of Yamashita (2002/0177005) of the record are still deemed proper and thus maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763